          CASE 0:20-cv-01319-JRT-HB Doc. 79 Filed 09/17/20 Page 1 of 2




                     UNITED STATES DISTRICT COURT
                          DISTRICT OF MINNESOTA
                   MOTION FOR ADMISSION PRO HAC VICE


Case Number: 0:20-cv-01319-JRT-HB

Case Title: In re DPP Beef Litigation


                                       Affidavit of Movant

I, Daniel C. Hedlund, an active member in good standing of the bar of the U.S. District Court for
the District of Minnesota, request that this Court admit pro hac vice Joseph Goldberg, an attorney
admitted to practice and currently in good standing in the U.S. District Court for the District of
New Mexico, but not admitted to the bar of this court, who will be counsel for the Plaintiff, Olean
Wholesale Grocery Cooperative, Inc., in the case listed above.

I am aware that the local rules of this court require that an active Minnesota resident, unless the
court grants a motion for a non-Minnesota resident to serve as local counsel, who is a member in
good standing of the bar of this court participate in the preparation and presentation of the case
listed above, and accept service of all papers served.

Check one of the following:

☒I am a resident of the State of Minnesota, and agree to participate in the preparation and the
presentation of the case above and accept service of all papers served as required by LR 83.5(d)
(sign and complete information below).

☐I am not a resident of the State of Minnesota and hereby move for permission to act as local
counsel under LR 83.5(d). I agree to participate in the preparation and the presentation of the case
listed above, and accept service of all papers served as required by LR 83.5(d) should my motion
for a non-resident to serve as local counsel be granted by the court (sign and complete information
below and attach a completed Motion for Permission for a Non-Resident to Serve as Local
Counsel).

       Signature: /s/ Daniel C. Hedlund                      Date: 09/17/2020

       MN Attorney License #: 258337




                                                 1
          CASE 0:20-cv-01319-JRT-HB Doc. 79 Filed 09/17/20 Page 2 of 2




                                 Affidavit of Proposed Admittee


I, Joseph Goldberg, am currently a member in good standing of the U.S. District Court for the
District of New Mexico, but am not admitted to the bar of this court. I understand that if this Court
grants me admission pro hac vice, the moving attorney identified in this motion must participate
in the preparation and presentation of the case listed above, and must accept service of all papers
served as required by LR 83.5(d). I further understand that the District of Minnesota is an
electronic court and that I will receive service as required by Fed. R. Civ. P. 5(b) and 77(d) by
electronic means and I understand that electronic notice will be in lieu of service by mail.

Signature: _ /s/ Joseph Goldberg                              Date: 09/17/2020

Typed Name: Joseph Goldberg

Attorney License Number: 962 issued by the State of New Mexico

Law Firm Name: Freedman Boyd Hollander Goldberg Urias & Ward PA

Law Firm Address: 20 First Plaza NW

                    Suite 700

                    Albuquerque, NM 87102

Main phone: (505) 842-9960         Direct line: (505) 244-7520

E-mail address: jg@fbdlaw.com




                                                 2
